 

Case 1:19-cv-02565-ADC Document 40-1 ikakidrp | aactcos of

Please review the events as they happened so that you may understand what was going on.
1) September or October of 2014 First Data enforced mandatory overtime. They should be able to
~~. provide the dated email.

2) October 9, 2014 — Page #1- This-article appeared in the local newspaper stating that First Data was
addressing performance issues within the company through firings.

3) Page #2 — Copy of my year-end review (showing that I was meeting or exceeding their expecta-
tions) Page #3 copy of my raise

4) January 5, 2015 - Page #4- Copy of police report for the accident that I was involved in on my way
to work. Page #5-Hospital visit. Page #6-Work excuse. ee,

5) January 12, 2015 - Page #7-visit to my regular doctor and work excuse. |
6) January 15, 2015 — Page #8-Leave management contacted regarding FMLA
7) January 26, 2015 — Page #9- FMLA approved

8) February 16, 2015 - Page #10 and #1 1-Final written warning for attendance #12 shows dates (com-
pare dates to Doctor's notes) Advised manager, Dawn Rowe at this time, that 1 would be taking this to
Human Resources. She scheduled meeting with Annette Wood HR. She will-be able to provide you
with the-date, After meeting with Annette, she advised that this would be “erased” from my record.

a’ 9) February 26, 2015 — Page #1 3-Another FMLA approval as I had previously been advised by Leave
=.’ Management that the first request was “the wrong form”, and later advised by Annette Wood HR that
“it was the right form, just the doctor had filled it out incorrectly”: -

10) Page #14 and #15 — FMLA paperwork filled out by my doctor

11) Page #16 ~ Mid Year review-still meeting or-exceeding First Data's expectations
12} May 6, 2015 — Page #17 and Page #18-Article written by the Omaha World-Herald -
13) August 4, 2015 — Page #19 and Page #20-Copy of IAP (Improvement Action Plan) that I was giv-

en for a call that I handled in July. This information was submitted to DLLR by First Data as evidence,
when they were appealing my unemployment benefits. Listed below are a few things that I felt were

odd.

a) This action plan was written ( I believe 5 days after my department received an email stating that
First Data was going to move some of our department to the Dominican Republic). First Data should be
able to provide you with that email for the correct date.

b) Time frames- I took the call 7/10. The IAP was not created until 7/28, and the call was not dis-
cussed with me until 8/4. The “normal” process is that we get our monitorings within 24-48 hours.

Ce :
Sry

 
 

SES.

Case 1:19-cv-02565-ADC Document 40-1 Filed 12/18/19 Page 2 of 2

c) The IAP states that I had argued with the caller (who is also paid by First Data). However, the state-
ment made in an email submitted to DLLR states that I told the person that I was NOT going to argue
with her. pe

d) The IAP also states that ! would be meeting with my manager on a weekly basis for “coaching”. We C:
met the first week 8/13 and not again. First Data should be Able to provide my scheduled time off the
phone. .

14) August 4, 2015 — Page #21-Re-certification notice

15) August 19, 2015 — Page #22 and Page #23-FMLA paperwork filled out by my doctor
16) August 20, 20 15 Page #24-Paperwork approved | |

17) September 14, 2015 — Terminated ; -

The following pages are the information submitted to DLLR by both First Data and 1. What I would
like you to take notice of are

1) First Data has a recording of the call that they claim led to my termination. However, they

would not turn that recording over to DLLR. Page #26 oe en

2) There were multiple discrepancies in what First Data told DLLR, as opposed to what I told
them. First Data did not participate in the scheduled telephone hearing to address these. Page #27

18) Page # 30-DLLR did investigate this matter and found there to be no “gross misconduct or even ms
any misconduct” relating to my termination. The hearing appeal was recorded. If you are able to obtain C °
that recording from DLLR, you will hear on there where the person conducting the hearing asked
Dawn Rowe, “Had that call (for which they claim I was terminated) been a phone issue, and had I re-
ported the phone issue, would I still have my.job?” Dawn's response was something to.the effect that
“she may or may not”. I was terminated but not for any misconduct or performance issues. My termina-
ction was brought on by ime having to use FMLA at a time when the company was downsizing/off-
_ shoring, and I am a person of 49 years of age. [am now turning this matter over to you in hopes that
you may be able to get some answers.

_' Thank you,

Terri Cowgill

C»

 
